Citation Nr: 1721201	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  11-28 816A	)	DATE  JUNE 12 2017
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to special monthly pension for aid and attendance.

2. Entitlement to an initial evaluation in excess of 10 percent for hepatitis C.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joan Ellis, Attorney at Law




WITNESS AT HEARING ON APPEAL

The appellant's representative


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to November 1964 and from June 1968 to August 1969. The Veteran passed away on February [REDACTED], 2009; the appellant is the surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2009 and September 2010 letters of determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The appellant's representative presented argument at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2014. A transcript of the hearing is of record.

In January 2015, the Board remanded the case for additional development, to include ruling on the appellant's motion for substitution. As there has not been substantial compliance with the remand directives, the case is again REMANDED to the Agency of Original Jurisdiction (AOJ). See Stegall v. West, 11 Vet. App. 268 (1998).


REMAND

In March 2008, the RO granted service connection for hepatitis C and assigned a 10 percent evaluation, effective August 12, 1999. However, the RO did not notify the Veteran of that decision until July 2008. 

The Veteran died in February 2009 without having filed a notice of disagreement (NOD) with the March 2008 rating decision. However, at the time of his death he had a claim pending for entitlement to special monthly pension. 

The appellant filed a claim for Dependents' Indemnity and Compensation (DIC) in March 2009, within one year of the Veteran's February 2009 death. 

In a May 2009 statement, the appellant, through her representative, requested a 100% disability rating for the Veteran's service-connected hepatitis C. The issue of an inferred TDIU claim was subsequently raised during the August 2014 hearing. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In November 2009, the RO granted service connection for the cause of the Veteran's death and denied entitlement to accrued benefits. The appellant filed a timely NOD with the accrued benefits determination and perfected the appeal. 

In a September 2010 letter, the RO explained that since the Veteran had not filed an NOD with respect to the hepatitis C evaluation prior to his death, there was no pending claim before VA at the time of death for which the appellant could be substituted. Thus, the RO found that the May 2009 letter was not a valid NOD. 

In January 2015, the Board determined that the May 2009 letter was a timely NOD with the March 2008 rating decision and instructed the RO to determine whether the appellant was an eligible substitute for the purpose of filing the NOD. 

In April 2015, the RO recognized the appellant as an eligible substitute, but determined that she could not file an NOD because "[a] substitute cannot appeal a decision if the deceased original claimant did not already file a Notice of Disagreement." While the Veteran did not file an NOD as to any aspect of the March 2008 rating decision prior to his death, the period to do so did not expire until July 2009. See 38 C.F.R. § 3.1010 (g)(1) (2016). Thus, the Veteran's claims were pending on the date of his death. As explained above, the appellant filed a valid NOD in May 2009.  See 38 C.F.R. § 3.1010 (f)(3) (2016) ("The substitute must complete any action required by law or regulation within the time period remaining for the claimant to take such action on the date of his or her death."). [Moreover, the August 2011 SOC indicates that an August 2010 correspondence was accepted as a valid NOD.] As such, a remand is in order so that an SOC adjudicating the issues of an increased rating in excess of 10 percent for hepatitis C and entitlement to TDIU can be issued to the appellant and her representative. See Manlincon v. West, 12 Vet. App. 238 (1999).  Similarly, the aid and attendance claim must be remanded so that the RO can re-adjudicate the claim on the merits in light of all of the evidence of record.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the issues of entitlement to an initial rating in excess of 10 percent for hepatitis C and entitlement to TDIU. 

2. Readjudicate the issue of entitlement to special monthly pension for aid and attendance with the appellant as a substituted claimant. If the determination remains unfavorable to the appellant, she and her representative should be furnished a supplemental statement of the case. The appellant and her representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


